—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 10, 2002, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her employment as a clerk for a municipal water authority after claimant’s mother-in-law informed her that she would no longer babysit claimant’s three children. The record establishes that claimant failed to request a leave of absence in order to make a more diligent effort in searching for *674acceptable child care. Under these circumstances, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see Matter of Vitale [Commissioner of Labor], 263 AD2d 758 [1999]; Matter of Monreale [Commissioner of Labor], 249 AD2d 620 [1998]).
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.